DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Claim Amendments
2. 	The preliminary amendment filed Nov. 5, 2020 has been entered. Claims 1, 12, 15, 32-33, 35-37, 40, 57, 5-9-60 have been amended. Claim 124 was newly added. Claims 2-6, 8-9, 11, 14, 16-27, 29-31, 39, 41-52, 54-56, 58, and 61-123 were cancelled. Claims  1, 7,12-13, 15, 28, 32-38, 40, 53, 57, 59-60 and 124 are under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1, 7,12-13,15, 28, 32-38, 40, 53, 57, 59-60 and 124 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him. The courts have stated:
	“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc.,  107 F.3d 1565, 1572,  41 USPQ2d 1961, 1966 (1997);   In re Gostelli,  872 F.2d 1008, 1012,  10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of  ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using  "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood,  107 F.3d at 1572,  41 USPQ2d at 1966.”   Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
	Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:

	“A written description of an invention involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials. Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one  skilled in the art may be found not to have been placed in possession of a  genus. . . .").  Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gostelli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d at 1012, 10 USPQ2d at 1618.  

The claims are drawn to a method of treating or preventing a gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof, wherein: the method comprises administering 2’-fucosyllactose and Bifidobacterium longum ssp. infantis to the subject in a combined amount that is effective for treating or preventing the dysfunction or illness; and the subject has an epithelial barrier intensity, as measured by transepithelial electrical resistance after administration of the Bifidobacterium longum ssp. infantis and 2’-fucesyllactese, which is greater than an epithelial barrier integrity as measured by transepithelial electrical resistance that would be exhibited without the Bifidobacterium longum ssp. infantis and 2’-fucosvilactose being administered.
The specification broadly refers treating or preventing a gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof. The inventors show in Example 1 a study was conducted to investigate potential symbiotic health benefits of Bifidobacterium longum ssp. infantis (Bi-26) and 2'-FL on Caco-2 cells, which is a common model for the gut (intestinal) epithelium. The Caco-2 are not a subject, and prevention of a gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof was not shown. Additionally, Example 2 does not prevent a gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof. 
Intestinal barrier defects have been associated with a broad range of diseases, including GI (e.g. celiac disease (CeD), inflammatory bowel disease (IBD), colon carcinoma), but also extra-intestinal disorders (e.g. chronic liver disease, type 1 diabetes, obesity). There is no teaching or disclosure of preventing or treating celiac disease, a well-known condition involving gut barrier disruption. Disruption of the gut barrier has been associated with many gastrointestinal diseases, but also with extra-intestinal pathological condition, such as type 1 diabetes mellitus, allergic diseases or autism spectrum disorders. There is no treatment or prevention of type 1 diabetes mellitus, allergic diseases or autism spectrum disorders. Gut barrier dysfunction is involved in intestinal diseases such as enteric infections, intestinal bowel disease (IBD), and celiac disease, and there is no treatment or prevention of any intestinal diseases. There is no teaching of treating or preventing any type of enteric infection, inflammatory bowel disease, colitis, bowel obstruction and/or chronic stress. See Vancamelbeke et al., Expert Rev Gastroenterol Hepatol. 2017 Sep; 11(9): 821–834. See also Ghosh et al., Liver Research. Volume 4, Issue 2, June 2020, Pages 81-87
While there are treatments of for inflammatory bowel disease, colitis, and the like; there is no treatment and prevention of all gut barrier dysfunction or illness associated with gut barrier dysfunction, like obesity and metabolic diseases  in a subject in need thereof. Therefore, the written description is not commensurate in scope with the claims.  
	Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117). The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116). The possible structural variations are limitless to any class of polymer with any biomolecule. It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient as a characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163. 
The claims lack written description because there is no disclosure of a correlation between function and structure of the administered 2’-fucosyllactose and Bifidobacterium longum ssp. infantis and prevention/treatment of any or all gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof.  Moreover, the specification lack sufficient variety of subject or animal species, diseases types and the broad recitation in the specification does not provide such examples.  The written description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.   See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does  "little more than outlin[e] goals appellants hope the claimed invention  achieves and the problems the invention will hopefully ameliorate.").  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  
	Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision (see page 115). The skilled artisan cannot envision the detailed structure of the peptide panel, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it.  Furthermore, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of by only their functional activity does not provide an adequate description of the genus. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. 

In view of these considerations, a person skilled in the art would not have viewed the teachings of the specification sufficient to show that applicants were in possession of a method comprising administering 2’-fucosyllactose and Bifidobacterium longum ssp. infantis to treat or prevent any type of gut barrier dysfunction or illness associated with gut barrier dysfunction in any animal or subject as instantly claimed.  Therefore, the full breadth of the claims fails to meet the written description provision of 35 USC 112, first paragraph. 

Claim Rejections - 35 USC § 112
4.	Claims 1, 7,12-13, 15, 28, 32-38, 40, 53, 57, 59-60 and 124 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method to increase the integrity of the epithelial cell Caco-2 cell monolayer where solutions of Bifidobacterium longum ssp. infantis and 2’-fucesyllactese were diluted 1:10 to differentiation medium, pH adjusted to the same level with enterocyte differentiation medium, and sterilized by 0.2 .mu.m filter, and then added to the cells as measured by transepithelial electrical resistance after administration of the Bifidobacterium longum ssp. infantis and 2’-fucesyllactese, which is greater than an epithelial barrier integrity as measured by transepithelial electrical resistance that would be exhibited without the Bifidobacterium longum ssp. infantis and 2’-fucosvilactose being administered;
 does not reasonably provide enablement for a method of treating or preventing a gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof, wherein: the method comprises administering 2’-fucosyllactose and Bifidobacterium longum ssp. infantis to the subject in a combined amount that is effective for treating or preventing the dysfunction or illness; and the subject has an epithelial barrier intensity, as measured by transepithelial electrical resistance after administration of the Bifidobacterium longum ssp. infantis and 2’-fucesyllactese, which is greater than an epithelial barrier integrity as measured by transepithelial electrical resistance that would be exhibited without the Bifidobacterium longum ssp. infantis and 2’-fucosvilactose being administered. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. This is a scope of enablement rejection.
The instant specification fails to provide any experiments or actual data that show preventing  a gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof. "Preventing" generally refers to measures taken to prevent the disorder to which such term applies from occurrence or, in early stages of a disorder. Preventing is further defined as inhibition of further development of a disorder to which such term applies.” The ability to prevent any gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof, is highly unpredictable and the instant specification fails to provide any information that of a method of prevention, is enabled. There are no challenge test to prove any hoof or claw disease was prevented. There is no teaching of a single treatment that treated or prevented any or even a single gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof. Therefore, the specification fails to describe a method of preventing or treating any or all gut barrier dysfunction or illness associated with gut barrier dysfunction in any type of  subject in need thereof.
At best, the specification teaches the inventors show in Example 1 a study was conducted to investigate potential symbiotic health benefits of Bifidobacterium longum ssp. infantis (Bi-26) and 2'-FL on Caco-2 cells, which is a common model for the gut (intestinal) epithelium. The Caco-2 are not a subject, and prevention of a gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof was not shown. Additionally, Example 2 does not prevent a gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof. 
Intestinal barrier defects have been associated with a broad range of diseases, including GI (e.g. celiac disease (CeD), inflammatory bowel disease (IBD), colon carcinoma), but also extra-intestinal disorders (e.g. chronic liver disease, type 1 diabetes, obesity). There is no teaching or disclosure of preventing or treating celiac disease, a well-known condition involving gut barrier disruption. Disruption of the gut barrier has been associated with many gastrointestinal diseases, but also with extra-intestinal pathological condition, such as type 1 diabetes mellitus, allergic diseases or autism spectrum disorders. There is no treatment or prevention of type 1 diabetes mellitus, allergic diseases or autism spectrum disorders. Gut barrier dysfunction is involved in intestinal diseases such as enteric infections, intestinal bowel disease (IBD), and celiac disease, and there is no treatment or prevention of any intestinal diseases. There is no teaching of treating or preventing any type of enteric infection, inflammatory bowel disease, colitis, bowel obstruction and/or chronic stress.
Given the lack of guidance contained in the specification and the unpredictability for a method for treating or preventing a gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof, wherein: the method comprises administering 2’-fucosyllactose and Bifidobacterium longum ssp. infantis to the subject in a combined amount that is effective for treating or preventing the dysfunction or illness; and the subject has an epithelial barrier intensity, as measured by transepithelial electrical resistance after administration of the Bifidobacterium longum ssp. infantis and 2’-fucesyllactese, which is greater than an epithelial barrier integrity as measured by transepithelial electrical resistance that would be exhibited without the Bifidobacterium longum ssp. infantis and 2’-fucosvilactose being administered, one of skill in the art could not make or use the broadly claimed inventions without undue experimentation.  The specification fails to provide an enabling disclosure for a method of treating or preventing any gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof, comprises administering 2’-fucosyllactose and Bifidobacterium longum ssp. infantis to the subject. In view of the lack of guidance contained in the specification and the unpredictability for a method of prevention and/or treatment, one skilled in the art could not make or use the broadly claimed invention without undue experimentation. 



Claim Rejections - 35 USC § 112
5.	Claim 57 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a deposit rejection
The specification lacks complete deposit information for the deposit of Bifidobacterium longum ssp. Infantis Bi-26.  Because it is not clear that cell lines possessing the properties of Bifidobacterium longum ssp. Infantis Bi-26 are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the claims require the use of Bifidobacterium longum ssp. Infantis Bi-26, a suitable deposit for patent purposes is required.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of the cell line is an unpredictable event. 
	If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grant of a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of deposit and the complete name and full street address of the depository is required.

	If the deposit has not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	(c) the deposits will be maintained in a public depository for a period of at least thirty years from the date of deposit or for the enforceable life of the patent of or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and 
	
	(d) the deposits will be replaced if they should become nonviable or non-replicable.	
	In addition, a deposit of biological material that is capable of self-replication either directly or indirectly must be viable at the time of deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1) The name and address of the depository;
	2) The name and address of the depositor;
	3) The date of deposit;
	4) The identity of the deposit and the accession number given by the depository;
	5) The date of the viability test;
	6) The procedures used to obtain a sample if the test is not done by the depository; and 
	7) A statement that the deposit is capable of reproduction.

	 As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the hybridoma cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant's possession at the time the application was filed.
	Applicant's attention is directed to In re Lundack, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 7,12-13, 15, 28, 32-38, 40, 53, 57, 59-60 and 124 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “illness associated with gut barrier dysfunction” in claim 33 is a relative phrase which renders the claim indefinite. The phrase “illness associated with gut barrier dysfunction” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the basis for determining which illnesses are or are not associated with gut barrier dysfunction. Clarification is required to overcome the rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7. 	Claims 1, 7,12-13, 15, 28, 32-34, 37-38, 40, 53, 57, 59-60 and 124 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chow et al., (EP2658402 published Nov 2013; priority Dec 2010). 
The claims are drawn to a method of treating or preventing a gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof, wherein: the method comprises administering 2’-fucosyllactose and Bifidobacterium longum ssp. infantis to the subject in a combined amount that is effective for treating or preventing the dysfunction or illness; and
the subject has an epithelial barrier intensity, as measured by transepithelial electrical resistance after administration of the Bifidobacterium longum ssp. infantis and 2’-fucesyllactese, which is greater than an epithelial barrier integrity as measured by transepithelial electrical resistance that would be exhibited without the Bifidobacterium longum ssp. infantis and 2’-fucosvilactose being administered.
	It noted that the instant claim methods do not require the step of measuring the subjects’ epithelial barrier integrity be measured by transepithelial electrical resistance. Rather the claims merely require the epithelial barrier integrity be greater or improved. 
Chow et al., teach nutritional compositions including human milk oligosaccharides that can be administered to individuals including preterm infants, infants, toddlers, and children for improving gastrointestinal function and tolerance, as well as the growth of beneficial microbiota abstract]; thereby teaching infants as recited by claim 59.    The gastrointestinal epithelium permits the absorption of nutrients, electrolytes and water, while preventing exposure to dietary and microbial antigens, including food allergens. Specifically, this barrier limits the passage of antigens to the systemic circulation, thereby preventing infection, inflammatory reactions, and other gastrointestinal diseases and disorders that may occur [para. 0003].  Barrier formation and maintenance has been found to be affected by the diet. Breast milk contains components that not only act as pathogen receptor analogues, but also activate immune factors by infant intestinal epithelial cells and/or associated immune cell populations to enhance development and maturation of the infant's gastrointestinal and immune systems [para. 004]. It would additionally be beneficial if the nutritional compositions could enhance immunity against microbial infections and other gastrointestinal diseases, conditions, and disorders [para. 005].  The nutritional compositions, including synthetic infant formulas, synthetic pediatric formulas, and synthetic child formulas including at least one HMO alone or in combination with other components such as prebiotic oligosaccharides and/or probiotics, for improving gut function and immunity in an infant, toddler, child, or adult, along with related methods of use [para. 0006]; thereby teaching claims 32. It has been discovered that HMOs that are delivered to the gut tissue stimulate the gut-brain-immune axis, and improve the immune system and enteric nervous system. Specifically, it has been found that 2'-fucosyllactose stimulates enteric nerve cells in the gastrointestinal tract such that gut function may be improved and gastrointestinal issues minimized [para. 0009]. Specifically, the synbiotic combination includes a probiotic, at least one of a galactooligosaccharide and a fructooligosaccharide (such as a short chain fructooligosaccharide) and at least one HMO. The synbiotic composition promotes the colonization of beneficial intestinal microbiota in order to discourage the growth of harmful bacteria [para. 011]; thereby teaching claim 12 and 37.  Particularly, in some embodiments, the incidence of gastrointestinal diseases and disorders, such as Crohn's disease, irritable bowel syndrome and the like, can be reduced with the use of the nutritional compositions [para. 012].   More particularly, in some embodiments, the nutritional compositions may be administered to an individual having, susceptible to, or at risk of, gastrointestinal diseases and disorders associated with the enteric nervous system and/or associated with gut contractility and inflammation, which may include, for example, irritable bowel syndrome, colitis (e.g., necrotizing enterocolitis, Cryptosporidium enterocolitis, pseudomembranous colitis, cytomegalovirus, ulcerative colitis), food intolerance, and food allergies [para. 0136]; thereby teaching the gut barrier dysfunction or illness as recited by claims 33, 60 and 124. 
Chow et al., teach a synthetic pediatric formula for promoting intestinal barrier integrity, the synthetic formula comprising a probiotic, a first oligosaccharide and a second oligosaccharide selected from the group consisting of 2'-fucosyllactose, 3'-fucosyllactose, 3'-sialyllactose, 6'-sialyllactose, lacto-N-neotetraose, and combinations thereof. In one specific embodiment of the present disclosure, a nutritional composition includes 2’FL. The 2'FL may be the only HMO included in the nutritional composition, or other additional HMOs may also be included in the nutritional composition [para. 069].  In one embodiment, the 2'FL is included in the nutritional composition in an amount of from about 0.001 mg/mL to about 20 mg/mL[para. 069]; thereby teaching instant claims 7 and 10.  It is important that probiotic strains be selected that possess qualities that prevent their rapid removal by gut contraction. Effective probiotic strains are able to survive gastric conditions and colonize the intestine, at least temporarily, by adhering to the intestinal epithelium. probiotic strains for use in the nutritional compositions herein include B. infantis, and B. longum. Particularly preferred probiotics include probiotics of human infant origin such as B. infantis M-63, B. infantis ATCC 15697, B. infantis 35624, B. infantis CHCC2228, B. infantis BB-02, B. infantis DSM20088, and 5. infantis R- 0033 [para. 087].  Exemplary human milk oligosaccharide precursors include sialic acid and/or fucose [para. 004]. Suitable HMOs for use in the nutritional compositions may include neutral oligosaccharides, acidic oligosaccharides, n-acetylglucosylated oligosaccharides, and HMO precursors [para. 0062]; thereby teaching claims 13, 15, 28, 38, 40 and 53. 
Therefore, Chow et al., teach a method of treating or preventing a gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof, wherein: the method comprises administering 2’-fucosyllactose and Bifidobacterium longum ssp. infantis to the subject in a combined amount that is effective for treating or preventing the dysfunction or illness; and
the subject’s an epithelial barrier intensity has increased.

Claim Rejections - 35 USC § 102
8. 	Claims 1, 7,12, 32-34, 37, 59-60 and 124 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Newburg et al., (US 20170136049 published May 2017; priority to May 2011).
The claims are drawn to a method of treating or preventing a gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof, wherein: the method comprises administering 2’-fucosyllactose and Bifidobacterium longum ssp. infantis to the subject in a combined amount that is effective for treating or preventing the dysfunction or illness; and
the subject has an epithelial barrier intensity, as measured by transepithelial electrical resistance after administration of the Bifidobacterium longum ssp. infantis and 2’-fucesyllactese, which is greater than an epithelial barrier integrity as measured by transepithelial electrical resistance that would be exhibited without the Bifidobacterium longum ssp. infantis and 2’-fucosvilactose being administered.
	It noted that the instant claim methods do not require the step of measuring the subjects’ epithelial barrier integrity be measured by transepithelial electrical resistance. Rather the claims merely require the epithelial barrier integrity be greater or improved. 
Newburg et al., teach compositions that contain one or more highly purified prebiotic fucosylated oligosaccharides, e.g., 2′-fucosyllactose (2′-FL), 3-fucosyllactose (3-FL), and lactodifucotetraose (LDFT), in amounts that promote proliferation and residence of endogenous commensal or symbiotic microbes or exogenously administered probiotics in the mammalian gut[para. 0029].  Newburg et al., discovered that fucosylated human milk oligosaccharides in a highly purified form, e.g., 2′-fucosyllactose (2′-FL), 3-fucosyllactose (3-FL), or lactodifucotetraose (LDFT), are useful as prebiotic compositions. The prebiotic compositions described herein are indigestible or partially indigestible (by the host), but provide health benefits to the host by promoting the growth of certain probiotic microorganisms. The compositions preferentially promote growth of probiotic bacteria compared to pathogenic microorganisms [para 005]. 
 The prebiotic compositions described herein stimulate the growth of endogenous commensal or symbiotic microbes or exogenously administered probiotics of various genera including Bifidobacterium,  Bifidobacterium infantis, Bifidobacterium longum [para. 008]. The prebiotic composition comprises between 0.01 g oligosaccharide, e.g., 2′-FL, 3-FL, or LDFT, and 10 g oligosaccharide per 10 grams of composition. For example, the prebiotic composition comprises between 0.1 g and 10 g 2′-FL. Alternatively, the 2′-FL comprises 90% to 100% by weight of the composition, e.g., 92% to 100%, 95% to 100%, 96% to 100%, 97% to 100%, 98% to 100%, or 99% to 100% by weight of the composition [para. 009].  Thus claims 1,7 and 10 are taught.  The composition is in the form of a beverage, or an infant formula [para. 0011].  By “infant formula” is meant a foodstuff intended for particular nutritional use by infants aged under twelve months and constituting the principal liquid element in the progressively diversified diet of this category of person [para. 011] thereby teaching claims 32 and 59.  Approximately 70-80% of oligosaccharides in human milk, e.g., 2′-fucosyllactose (2′-FL) are fucosylated. Secretor fucosylglycans in human milk and secretor fucosylated epitopes in the infant gut select for microbiota that interact with fucose. These microbiota promote healthy colonization, and thereby reduce infections and inflammatory diseases of the gastrointestinal tract [para. 039]. 
Administration of the purified prebiotics described herein improves the overall health of the gastrointestinal tract by influencing many members of the microbial community. The prebiotics described herein activate signaling pathways within the intestinal mucosa, inhibit pathogen binding to mucosal surfaces, and attenuate inflammation of the intestinal mucosa. For example, administration of the purified prebiotics of the invention results in a decrease in infection by enteric pathogens, a decrease in diarrhea, a decrease in constipation, a reduction in toxic catabolites, a reduction of intestinal cancer, and an enhanced immune response. In one example, the subject is a mammal in need of treatment, e.g., a subject that has been diagnosed with infectious diarrhea, necrotizing enterocolitis (NEC), inflammatory bowel disease, Helicobacter pylori infection, respiratory tract infection, ear, nose, or throat (ENT) infection, or an infectious complication in surgical and critically ill patients [para. 0014]; thereby teaching claims 1 and 34.  Modification of the composition and metabolic activity of the intestinal bacterial community is performed through the administration of prebiotic oligosaccharides alone (i.e., in the absence of exogenously administered bacteria), beneficial microorganisms (i.e., probiotics), or a combination of prebiotics and probiotics [para. 0030].  Probiotics administered to the gastrointestinal tract also decrease adhesion of both pathogens and their toxins to the intestinal epithelium. Several strains of beneficial bacteria, including  bifidobacteria are able to compete with pathogenic bacteria, for intestinal epithelial cell binding [para. 035]. Both in vitro and in vivo studies show effects of probiotics on host immune functions and intestinal epithelial cell functions. Probiotic-induced upregulation of immune function improves the ability to fight infections or inhibit tumor formation, while downregulation prevents the onset of allergy or intestinal inflammation. Probiotic bacteria stimulate intestinal epithelial cell responses, including restitution of damaged epithelial barrier, production of antibacterial substances and cell-protective proteins, and blockade of cytokine-induced intestinal epithelial cell apoptosis. Many of these responses result from probiotic stimulation of specific intracellular signaling pathways in the intestinal epithelial cells para. 036]. Approximately 70-80% of oligosaccharides in human milk, e.g., 2′-fucosyllactose (2′-FL) are fucosylated. Secretor fucosylglycans in human milk and secretor fucosylated epitopes in the infant gut select for microbiota that interact with fucose. These microbiota promote healthy colonization, and thereby reduce infections and inflammatory diseases of the gastrointestinal tract [para. 0039]; thus claims 12 and 37 are taught. 
Therefore, Newburg et al., disclose the instantly rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al., (EP2658402 published Nov 2013; priority Dec 2010) as applied to claims 1, 7,12-13, 15, 28, 32-34, 37-38, 40, 53, 57, 59-60 and 124 above, and further in view of Sprenger et al., (EP2072052 publication June 2009; priority to Dec 2007). 
The claims are drawn to a method of treating or preventing a gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof, wherein: the method comprises administering 2’-fucosyllactose and Bifidobacterium longum ssp. infantis to the subject in a combined amount that is effective for treating or preventing the dysfunction or illness; and
the subject has an epithelial barrier intensity, as measured by transepithelial electrical resistance after administration of the Bifidobacterium longum ssp. infantis and 2’-fucesyllactese, which is greater than an epithelial barrier integrity as measured by transepithelial electrical resistance that would be exhibited without the Bifidobacterium longum ssp. infantis and 2’-fucosvilactose being administered.
	It noted that the instant claim methods do not require the step of measuring the subjects’ epithelial barrier integrity be measured by transepithelial electrical resistance. Rather the claims merely require the epithelial barrier integrity be greater or improved. 
Chow et al., teach a method of treating or preventing a gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof, wherein: the method comprises administering 2’-fucosyllactose and Bifidobacterium longum ssp. infantis to the subject in a combined amount that is effective for treating or preventing the dysfunction or illness; and the subject’s an epithelial barrier intensity has increased; however Chow et al., do not specifically the sequential administration.
Sprenger et al., teach the prevention of opportunistic infections in immune-compromised individuals comprising a probiotic Bifidobacterium infantis,  or Bifidobacterium longum and a fucosylated oligosaccharide such as comprising 2′-fucosyllactose [para. 010-011]. The co-administration of certain probiotic Bifidobacteria and a fucosylated oligosaccharide is particularly effective in the prevention of opportunistic infections in immune-compromised individuals such as preterm and neonatal infants [para. 009]. The fucosylated oligosaccharide and probiotic Bifidobacteria may be administered in the same composition or may be administered sequentially [para. 0021]. Bifidobacteria were effective in protecting mice against gut-derived sepsis caused by Pseudomonas aeruginosa [para. 007].   The opportunistic infections which may be prevented according to the invention include infections of the respiratory, urinary or gastrointestinal tracts by Pseudomonas aeruginosa or Candida albicans for example. The invention is particularly suitable for the prevention of opportunistic infections in immune-compromised individuals such as premature or neonatal infants [para. 022]. Without wishing to be bound by theory, the inventors believe that the efficacy of the combination of probiotic and fucosylated oligosaccharide described above in the prevention of opportunistic infections may be a result of synergies between the specific probiotic and oligosaccharide. It is known that human milk contains a complex array of oligosaccharides including fucosylated and sialylated species. The functions of all these oligosaccharides  act as a metabolic fuel for the intestinal microbiota [para. 0013]. 
Therefore, it would have been prima facie obvious at the time of Appellants’ invention to incorporate Sprenger’s sequential co-administration of the Bifidobacterium infantis,  or Bifidobacterium longum and a f 2′-fucosyllactose, the same composition taught by Chow et al., in order to prevent opportunistic enteric infections infants. Sprenger similarly taught the administration of specific fucosylated oligosaccharides provide an additional line of defense against pathogen adhesion. Therefore, Sprenger teach why one would specifically incorporate 2’-FL to Chow’s administered composition which treats gut barrier dysfunction or illness associated with gut barrier dysfunction illness.  Sprenger all teach synergistic combinations of the same components wherein fucosylated oligosaccharides inhibit pathogen binding by blocking binding to relevant cell receptors. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". It is well known to take a method of treating gut barrier dysfunction or illness associated with gut barrier dysfunction in a subject in need thereof, comprising 2’-FL and Bifidobacterium longum ssp infantis, when there is no change in the respective function of the components, already known to be combinable as taught by both Chow et al., and Sprenger et al.
Thus, the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.


Pertinent Art

10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Sprenger et al., (US 20100260720 teach the prevention of opportunistic infections in immune-compromised individuals comprising a probiotic  Bifidobacterium infantis,  or Bifidobacterium longum and a fucosylated oligosaccharide such as comprising 2′-fucosyllactose. The fucosylated oligosaccharide and probiotic Bifidobacteria may be administered in the same composition or may be administered sequentially.
Guo et al., ( JPGN. Vol 64, Number 3, March 2017) teach secretions of B. infantis protect intestinal epithelial barrier function where the epithelial barrier was determined by measuring the transepithelial electrical resistance (TER) across a Caco-2 cell monolayer using a Transwell model.
Ewaschuk et al., (Am J Physiol Gastrointest Liver Physiol 295: G1025–G1034, 2008) teach Secreted bioactive factors from Bifidobacterium infantis enhance epithelial cell barrier function where epithelial monolayer barrier measurements were performed using measurement of transepithelial electrical resistance (TER) using a real-time electric cell-substrate impedance sensing (ECIS) system.

Conclusion
11.	No claims are allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JANA A HINES/Primary Examiner, Art Unit 1645